Order entered June 8, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00398-CR

                          FRANCES MAFNAS DAVIS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-83715-2016

                                          ORDER
       The reporter’s record was due May 8, 2018. On May 29, 2018, the trial court ordered the

reporter’s record to be provided to appellant without charge. See TEX. R. APP. P. 20.2. In light

of this, we ORDER court reporter Destiny Moses to file the complete reporter’s record within

THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send a copy of this order to Judge Andrea Thompson,

Presiding Judge, 416th Judicial District Court; to Destiny Moses, official court reporter, 416th

Judicial District Court; to retained counsel Kristen Brown; and to the Collin County District

Attorney.

                                                     /s/   LANA MYERS
                                                           JUSTICE